DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08/05/2022 is acknowledged.
Claim 46 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/05/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the limitation “the item of work furniture” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 31, the limitation “the at least one module” has insufficient antecedent basis for this limitation in the claim, and is unclear which module the applicant is referring to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flynn (Pub. No. US 2014/0366262).
Regarding claim 24, Flynn discloses an item of furniture (Figs. 1-9B) comprising a main body (102) and the following modules on the main body (102): a water supply module (202); a water treatment module (204); at least one fitting module (208) having a fitting (paragraph 46, Fig. 7) which is connectable to at least one of the water supply module (202) and the water treatment module (204); and at least one drain module (404) including a drain point (Fig. 7) for the at least one fitting (Figs. 3 & 7) of the fitting module (208), and a drain fitting (Fig. 7); wherein at least the water treatment module (204) is arranged interchangeably (paragraphs 44-46) in the item of work furniture.
Regarding claim 25, Flynn discloses the item of work furniture (Figs. 1-9B) wherein the main body comprises an adjustable height (retractable legs 110 disclosed in paragraph 44).
Regarding claim 26, Flynn discloses the item of work furniture (Figs. 1-9B) wherein the height is adjustable on opposite sides (retractable legs 110, Fig. 6) of the main body (102).
Regarding claim 27, Flynn discloses the item of work furniture (Figs. 1-9B) wherein the main body and at least one of the water supply module (202), water treatment module (204), fitting module (208) and drain module (404) are designed to be fixed to one another (paragraphs 42-45) without tools (disclosure does not require tools).
Regarding claim 28, Flynn discloses the item of work furniture (Figs. 1-9B) wherein the main body (102) further comprises holding devices (paragraph 43) for horizontally introducing the modules.
Regarding claim 29, Flynn discloses the item of work furniture (Figs. 1-9B) wherein at least two of the modules (Fig. 7) comprise pluggable interfaces (paragraph 46) for receiving a pluggable connecting line (206).
Regarding claim 30, Flynn discloses the item of work furniture (Figs. 1-9B) wherein the main body (102) comprises two horizontally divisible regions (Figs. 4-5).
Regarding claim 31, Flynn discloses the item of work furniture (Figs. 1-9B) wherein at least one of the modules (Fig. 1) comprises a handle device (118) for removing the at least one module from the item of work furniture (paragraph 32).
Regarding claim 32, Flynn discloses the item of work furniture (Figs. 1-9B) wherein a first two of the modules are horizontally detachably (paragraphs 42-45) connected to the main body (102), a second two of the modules are laterally adjacent (Fig. 4) to the first two of the modules (paragraph 45), and the first two of the modules are larger (Fig. 4) than the second two of the modules.
Regarding claim 33, Flynn discloses the item of work furniture (Figs. 1-9B) wherein the item of work furniture further comprises a front region (Fig. 1) for access by a user and a rear region (Fig. 4) and the modules can be introduced into the main body (102) starting from the front region.
Regarding claim 34, Flynn discloses the item of work furniture (Figs. 1-9B) wherein the modules can be releasably fixed on one another (paragraph 43).
Regarding claim 35, Flynn discloses the item of work furniture (Figs. 1-9B) further comprising at least one of the following modules: at least one electronics module (paragraph 47), at least one storage module (paragraph 43), a filter module for providing filtered water (paragraph 46), a carbonation module for providing carbonated water, a heating module for providing hot water (paragraph 46), a cooling water module for providing cooled water, a cooling module for cooling at least part of the storage module (paragraph 47), a shredding module connected to at least one of the drain module and the storage module, an ionization module for ionizing water (paragraph 46), an enrichment module for enriching water with at least one substance, an additive module for adding concentrates, and a light module for illuminating at least one of the other modules (paragraph 47).
Regarding claim 36, Flynn discloses the item of work furniture (Figs. 1-9B) wherein the main body (102) further comprises a moisture-protected and/or water-protected region (paragraph 44).
Regarding claim 37, Flynn discloses the item of work furniture (Figs. 1-9B) wherein the moisture-protected region is arranged in a base region (paragraph 44) of the main body (102).
Regarding claim 38, Flynn discloses the item of work furniture (Figs. 1-9B) wherein the drain module (404) comprises at least one of a drip tray and a basin (Figs. 3 & 7).
Regarding claim 39, Flynn discloses the item of work furniture (Figs. 1-9B) wherein at least one of the filter module (204), the enrichment module, and the additive module comprises at least one interchangeably arranged cartridge or container (paragraph 46).
Regarding claim 40, Flynn discloses the item of work furniture (Figs. 1-9B) wherein the drain module (404) comprises a pipe (206) that includes a substantially right-angled pipe run having a vertical section in a rear side region (Fig. 7) and a horizontal section in a drain point region (Fig. 7) of the drain module (404).
Regarding claim 41, Flynn discloses the item of work furniture (Figs. 1-9B) wherein the drain point (Fig. 7) is provided in a sink (404) and the main body (102) comprises a base cabinet (Fig. 1).
Regarding claim 42, Flynn discloses the item of work furniture (Figs. 1-9B) wherein at least one of the water supply module (202) and the drain module (404) comprises multiple connections (paragraph 46, Fig. 7).
Regarding claim 43, Flynn discloses the item of work furniture (Figs. 1-9B) further comprising a drain (Fig. 7) arranged in a rear side region (Fig. 7) of the drain point (at 404) and of the main body (102).
Regarding claim 44, Flynn discloses the item of work furniture (Figs. 1-9B) wherein the main body comprises at least two horizontal module insertion levels (Figs. 4-5) and at least two vertical module levels (Fig. 4-5).
Regarding claim 45, Flynn discloses a method for providing an item of work furniture (Figs. 1-9B), comprising the following steps: providing a main body (102) and designing the main body (102) for a defined arrangement of modules (Figs. 1-9B); providing a water supply module (202); providing at least one water treatment module (204); providing at least one fitting module (208) including a fitting (208) which can be connected (Fig. 7) to at least one of the water supply module (202) and the water treatment module (204); providing at least one drain module (404) including a drain point (Figs. 3 & 7) for receiving the fitting module (208) and a drain fitting (Fig. 7) for fitting the fitting module (208); and arranging the modules on the main body (102), wherein at least the water treatment module (204) is interchangeably arranged (paragraphs 44-46) in the item of work furniture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753